Citation Nr: 0511152	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  99-17 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
December 1972.  By means of an Administrative Decision dated 
May 1998, the veteran was presumed dead for VA purposes.  The 
appellant is the veteran's mother.

This matter comes before the Board of Veterans' Appeals on 
appeal from a June 1999 decision by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for the cause of the veteran's death.  The Board 
remanded this claim in February 2003 to accommodate the 
appellant's request for a personal hearing before the RO.  In 
a VA Form 21-4138 received in May 2003, the appellant 
indicated her desire to proceed with her appeal without a 
personal hearing.


FINDING OF FACT

The appellant has failed to meet her burden of establishing 
that the veteran's unexplained absence, and presumed death, 
is causally related in any way to his service connected 
psychiatric disorder and/or by event(s) during his active 
service.


CONCLUSION OF LAW

The veteran's cause of death was not incurred in or 
aggravated by his active service, and service-connected 
disability did not cause, or significantly or materially 
contribute, to his death.  38 U.S.C.A. §§ 1110, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.212(a), 3.312 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  The veteran was reported missing in October 
1990, and his current whereabouts are unknown.  By 
Administrative Decision dated May 1998, the RO determined 
that the veteran was presumed dead under VA law based upon 
his unexplained absence for a period exceeding seven years.  
See 38 C.F.R. § 3.212(a) (2004).

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  The VA regulation implementing 
the cause of death statute, 38 C.F.R. § 3.312, reads as 
follows:

(a) General.  The death of a veteran will be 
considered as having been due to a service-
connected disability when the evidence 
establishes that such disability was either 
the principal or a contributory cause of 
death.  The issue involved will be determined 
by exercise of sound judgment, without 
recourse to speculation, after a careful 
analysis has been made of all the facts and 
circumstances surrounding the death of the 
veteran, including, particularly, autopsy 
reports.

(b) Principal cause of death.  The service-
connected disability will be considered as the 
principal (primary) cause of death when such 
disability, singly or jointly with some other 
condition, was the immediate or underlying 
cause of death or was etiologically related 
thereto.

(c) Contributory cause of death.  (1) 
Contributory cause of death is inherently one 
not related to the principal cause.  In 
determining whether the service-connected 
disability contributed to death, it must be 
shown that it contributed substantially or 
materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to 
show that it causally shared in producing 
death, but rather it must be shown that there 
was a causal connection.

(2) Generally, minor service-connected 
disabilities, particularly those of a static 
nature or not materially affecting a vital 
organ, would not be held to have contributed 
to death primarily due to unrelated 
disability.  In the same category there would 
be included service-connected disease or 
injuries of any evaluation (even though 100 
percent disabling) but of a quiescent or 
static nature involving muscular or skeletal 
functions and not materially affecting other 
vital body functions.

(3) Service-connected diseases or injuries 
involving active processes affecting vital 
organs should receive careful consideration as 
a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of 
whether there were debilitating effects and 
general impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
disease or injury primarily causing death.  
Where the service-connected condition affects 
vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 
percent disabling, debilitation may be 
assumed.

(4) There are primary causes of death which by 
their very nature are so overwhelming that 
eventual death can be anticipated irrespective 
of coexisting conditions, but, even in such 
cases, there is for consideration whether 
there may be a reasonable basis for holding 
that a service-connected condition was of such 
severity as to have a material influence in 
accelerating death.  In this situation, 
however, it would not be reasonable to hold 
that a service-connected condition accelerated 
death unless such condition affected a vital 
organ and was of itself a progressive or 
debilitating nature.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2004).

Briefly summarized, the veteran was administratively 
discharged from active service in December 1972 based upon a 
diagnosis of inadequate personality manifested by poor 
judgment, inadaptability, and lack of emotional stamina.  VA 
psychiatric examination in March 1973 established a diagnosis 
of passive aggressive personality with a history of drug 
dependence.  Another psychiatric consultation that same month 
indicated a diagnosis of latent schizophrenia and severe 
anxiety reaction.  His first post-service hospitalization 
occurred in September 1975 due to aggressiveness, destructive 
and suicidal ideas, nightmares and insomnia.  At that time, 
he was given a diagnosis of undifferentiated type 
schizophrenia.  He had additional hospitalizations in July 
and November 1976.  In November 1976, he was discharged 
against medical advice and was noted to be loosened, flat, 
manipulating and poorly organized.  VA examination in 
February 1977 indicated a diagnosis of schizophreniform 
reaction in a passive-aggressive personality.  Another 
hospitalization occurred in May 1978 due to bizarre and 
aggressive behavior at home.  At the time of admission, he 
was noted to be disoriented to time and place with poor 
memory.  At the time of his discharge, his capacity for 
working was assessed as poor, and he was determined to be 
unable to manage his funds.  

A March 1979 RO decision determined the veteran to be 
incompetent for VA purposes.  The veteran was hospitalized 
again in August and September 1979 as well as January 1980 
due to psychotic symptoms with poor contact with reality.  
Thereafter, he began to receive bi-monthly injections of 
Prolixin.  VA psychiatric examination in October 1981, which 
noted impaired judgment and concentration with poor retention 
and recall, indicated a diagnosis of severe undifferentiated 
type (UT) schizophrenia.  

In a decision dated June 1983, the Board granted service 
connection for chronic schizophrenia by noting that the 
veteran first manifested prodomal symptoms in service.  That 
same month, the veteran underwent a VA hospitalization due to 
symptoms of bad dreams, insomnia and delusions.  An 
occupational therapy evaluation and psychological testing in 
January 1984 revealed that the veteran was capable of taking 
care of himself and his funds.  A May 1984 RO decision 
assigned a 100 percent rating for catatonic type 
schizophrenia effective to June 29, 1981.

VA examination in September 1984 resulted in opinion that the 
veteran manifested chronic, active undifferentiated type 
schizophrenic disorder with a poor prognosis, but that the 
veteran was competent to handle his funds.  His subsequent VA 
clinic records from the Prolixin clinic revealed that he was 
stable and functioning well.  By decision dated February 
1985, the RO reduced the veteran's rating from 100 percent to 
70 percent disabling, and determined the veteran to be 
competent for VA purposes.

The veteran underwent a 49-day period of hospitalization 
beginning in March 1985 due to restlessness, insomnia, and 
marihuana and cocaine abuse.  He was given diagnoses of 
marihuana and cocaine abuse, and chronic undifferentiated 
type schizophrenia.

A March 1985 statement from psychiatrist Barbara Diaz, M.D., 
F.A.P.A., indicated opinion that the veteran's psychiatric 
status had deteriorated following the recent death of his 
father, and that he was self-medicating his psychiatric 
condition by increasing his abuse of cocaine and marihuana.  
Dr. Diaz provided the following assessment of the veteran's 
psychiatric status:

This is the case of a chronically ill 
patient, whose social and occupational 
functioning is impaired.  He has little 
impulse controls, needs gratification 
immediately and judgment is also impaired.  
He has little ego strength to cope with 
stressful situations.  He easily influenced 
by outside sources to any type of behavior.  
For this reason, the patient should not be in 
charge of his funds.  I think he is not able 
to manage his funds and at present time needs 
treatment, supervision and someone assigned 
as a tutor.

In April 1985, the veteran and his mother appeared and 
testified before the RO with respect to a claim for an 
increased rating for his service connected psychiatric 
disorder.  The veteran testified to difficulty with 
depression, crying spells, memory loss and confusion.  He 
lived with his mother, and had been unable to work for the 
past ten years.  His past treatment included hospitalizations 
and prescriptions of Elavil and Prolixin.  His mother 
attested to his bad behavior since his father died the 
previous year.  He would come home late in the evening or 
early morning, and she was worried that his cocaine and 
marijuana use was endangering him.  He had received treatment 
at VA's drug addiction program with Florixin which improved 
his condition.  He stayed home and played with his ball, and 
did not relate very well with his neighbors.  She also 
managed his monetary funds.

Thereafter, the veteran underwent a 9-day period of 
hospitalization beginning in September 1985 based on 
diagnoses of chronic undifferentiated type schizophrenia and 
substance abuse disorder (opioid dependence).  Lay statements 
from acquaintances of the veteran in 1986 attested to his 
serious mental illness, inability to act with healthy 
judgment, need for a guardian and inability to administer his 
funds.

A May 1986 RO decision reduced the evaluation for the 
veteran's service-connected psychiatric disorder from 70 
percent to 50 percent disabling.

In September 1986, the veteran underwent a two-day period of 
VA hospitalization due to restlessness and inability to 
sleep.  At that time, needle tracts were noted on his left 
anecubital fossa.  He was discharged with diagnoses of 
cocaine abuse and chronic undifferentiated type 
schizophrenia.  He was hospitalized for a 5-day period in 
April 1987 due to being uncontrolled and unable to stop using 
cocaine.  At the time of admission, he was deemed a suicidal 
risk and underwent detoxification.  He was discharged with 
diagnoses of chronic paranoid schizophrenia in remission, and 
substance abuse disorder (cocaine).  He was hospitalized for 
a 50-day period beginning in May 1987 due to anxiety, 
incoherence, lack of initiative and inappropriate behavior.  
He was discharged with diagnoses of organic mental disorder, 
and cocaine and opioid dependence in remission.  He was also 
noted to have AIDS related complex with early signs of 
dementia.

The veteran was hospitalized for a 19-day period beginning in 
February 1988 due to irritability, anxiety and insomnia.  At 
that time, he indicated that he was active in cocaine use a 
few days prior to admission.  His pertinent findings included 
suicidal ruminations and low self-esteem.  A psychiatric 
evaluation conducted on March 1988 revealed that he was using 
three decks of cocaine daily, and that he was stealing items 
from the home and money from his mother to pay for his drug 
habit.  His mental status examination stated as follows:

Veteran is a well developed but extremely 
cachetic, poorly nourished veteran who comes 
to the interview dressed in hospital attire 
and wearing a surgical mask.  His records are 
marked for precautions of body fluids on 
account of his condition of AIDS.  He is 
hypoactive during the course of interview but 
he was well aware of reality and aware of the 
interview situation.  Speech is poorly 
elaborated but fairly relevant and coherent, 
not always logical.  The thought content deals 
with some vague persecutory ideas, not overtly 
delusional at present and his symptoms of 
anxiety, irritability and insomnia.  He is not 
suicidal, not overtly homicidal although there 
are frequent arguments at home, mostly on 
account of this veteran's addiction problem.  
He does not seem to care any more for the fact 
that he is going to die, either from AIDS or 
from complications of his drug habit.  In 
fact, as he himself expressed, "I don't give 
a damn any more."  The affect is 
inappropriate to the emotional content.  Mood 
is withdrawn and depressed.  He was oriented 
in person, place and time.  Memory seems to be 
grossly preserved for very remote events but 
he is already suffering from lacunae defects 
in his recent memory and his immediate recall 
is extremely poor.  The intellectual 
functioning is also affected for his poor 
ability to elaborate and his poor ability to 
retain and recall information.  Judgment is 
very poor.  Insight in nil. 

The discharge summary indicated diagnoses of substance use 
disorder, active cocaine dependence, and residual type 
schizophrenic disorder.  The examiner also offered the 
following comments:

At the moment of the present interview we 
would like to clarify the fact that this 
veteran appears to be intellectually competent 
to handle his funds but there is definite 
evidence as to the fact that he is misusing 
his compensation benefits to maintain his drug 
habit.  He is already manifesting slight 
symptoms of memory and intellectual 
deterioration that could be a warning as to 
the fact that he might eventually become 
organically affected by the AIDS virus 
regarding his brain functioning.

On July 10, 1990, the veteran executed a document leaving his 
VA funds to his mother in the case of his death.

The veteran was admitted for VA hospitalization on August 9, 
1990 with acute psychotic signs and symptoms, tenseness, 
fearfulness, incoherence, irrelevance, loudness and poor 
self-control.  At the time of admission, he was noted to be 
disheveled, talkative, loud with illogical thinking and 
irrelevant speech, and impaired judgment and insight.  He was 
not suicidal or homicidal.  His acute signs subsided the day 
after admission with treatment consisting of Prolixin, 
Dalmane and Benadryl.  He had two periods of acute psychosis, 
manifested by poor self-control and bizarre behavior, which 
required him to be transferred to PICU and, on one occasion, 
placed in 4-point restraints.  He was transferred to the open 
ward on September 18, 1990 with a subsiding of his acute 
psychosis.  On September 27, 1990, he was discharged to his 
family at which time he was calm, cooperative, clean and 
spontaneous, logical, coherent and relevant, not suicidal nor 
homicidal, and well oriented x3 with acceptable judgment and 
insight.  He was also educated about his diagnosis, 
treatment, medications and follow-up.  His discharge 
diagnoses included chronic, undifferentiated type 
schizophrenia in acute remission, substance use disorder 
(cocaine), pharyngitis and HIV+.  His prognosis was deemed 
poor.  

The record next reflects that the veteran disappeared from 
his home on October 2, 1990.  A police report, dated October 
4, 1990, included a report from his sister that he was an 
addict to controlled substances, and suffered from mental 
illness and AIDS.  His mother reported that he had left the 
house without anyone knowing where he was going.  She 
indicated that her son was suffering from mental faculties at 
the time of his disappearance, and had recently left 
treatment.  Otherwise, the police report did not include any 
information regarding the circumstances of the veteran's 
disappearance.  Subsequently, an article was published in a 
local newspaper with a photograph of the veteran notifying 
the community of his disappearance.  The current whereabouts 
of the veteran are unknown.

The appellant contends that the veteran's service connected 
psychiatric disorder substantially contributed to his 
disappearance and his presumed death.  As indicated above, 
the veteran is presumed dead for VA purposes due to his 
unexplained absence for a period exceeding 7-years.  The 
reason for his actual cause of death or unexplained 
disappearance is unknown and speculative.  The veteran 
undoubtedly had a severe mental illness which required 
multiple hospitalizations, and a substance abuse disorder 
which may or may not have been aggravated by his mental 
disorder.  During his lifetime, however, the veteran was not 
in receipt of service connection for the effects of substance 
abuse.  The record also discloses that the veteran was 
suffering from non-service connected AIDS complex with early 
signs of dementia noted as early as February 1988.  At that 
time, a VA examiner noted that the veteran did not seem to 
care for the fact that he may die "either from AIDS or from 
complications of his drug habit."  The possible explanations 
for the veteran's disappearance are numerous, to include his 
possible death due to the expected progression of his AIDS, 
complications from his non-service connected drug usage, 
drug-related murder, or even the possibility that he remains 
alive but not in contact with his family for which strained 
relations are noted throughout the file.

The Board finds that, even with consideration of the benefit 
of the doubt doctrine, the appellant has failed to meet her 
burden of establishing that the veteran's unexplained 
absence, and presumed death, is causally related in any way 
to his service connected psychiatric disorder and/or by 
event(s) during his active service.  The Board cannot resort 
to speculation in determining cause of death.  See 38 C.F.R. 
§ 3.312(a) (2004).  There is no competent evidence that any 
potential cause of death is related to the veteran's period 
of active service.  The beliefs of cause of death by the 
appellant and her lay witnesses, while well-intentioned, 
cannot be deemed as competent to establish a medical cause of 
death in this case.  38 C.F.R. § 3.159(a) (2004).  
Furthermore, none of the lay information of record provides 
any foundation within which to obtain a non-speculative 
opinion regarding the cause of the veteran's presumed death.  
There is no reasonable doubt of material fact to be resolved 
in the appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
The claim for service connection for the cause of death, 
therefore, is denied.

In so deciding, the Board notes that a close review of the 
record has been conducted to ensure that the duty to assist 
and notify provisions of the Veteran's Claims Assistance Act 
of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A. § 5102, 
5103, 5103A and 5107 (West 2002).  The Court of Appeals for 
Veterans Claims (CAVC) has emphasized that the provisions of 
the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The appellant initiated her claim by means of an Application 
for Dependency and Indemnity Compensation (DIC) filed in May 
1998.  An RO letter dated July 14, 1998, initially requested 
her to complete and return an enclosed VA Form 21-1775 for 
statement(s) of disinterested person(s) who knew the veteran 
and had knowledge of the facts surrounding his disappearance.  
The appellant returned lay statements, and the RO issued an 
Administrative Decision in December 1998 declaring the 
veteran as presumed dead for VA purposes.

By letter dated September 3, 1999, the RO advised the 
appellant that DIC may be payable to eligible dependents 
where the veteran died while in service, OR, died of a 
service connected condition, OR, in some cases was totally 
disabled because of service connected conditions but died 
from other causes.  At that time, she was advised that 
"there is nothing on file to demonstrate [the veteran's] 
date and cause of death and any relationship to his service 
connected schizophrenia condition."  By virtue of a 
Statement of the Case (SOC) dated September 16, 1999, the RO 
advised the appellant of the evidence obtained and reviewed 
in deciding the claim, the legal standards applicable to the 
claim, and the Reasons and Bases in arriving at its findings 
of fact and conclusions. 

By letter dated December 20, 2001, the RO advised the 
appellant of the evidence necessary to substantiate her 
claim, the relative duties on the part of VA and the 
appellant in developing the claim, and the legal standard 
applicable to the claim.  At that time, the RO specifically 
advised the appellant of her need to submit "[e]vidence 
showing a relationship between the veteran's military service 
and his disappearance on October 2, 1990." (emphasis 
original).  She was further requested to send in copies of 
documents in her possession such as the veteran's death 
certificate or a medical opinion from her own doctor.  The 
appellant responded to the RO's December 2001 letter by 
submitting evidence which she believed established her 
entitlement to benefits.

On April 9, 2004, the Appeals Management Center (AMC) in 
Washington, D.C, sent the appellant an additional letter 
advising her of the outstanding evidence still deemed 
necessary to substantiate the claim, to include "[p]rovide 
medical evidence for the veteran's psychiatric disorder 
and/or substance abuse that has not been previously 
submitted."  Later that month, the appellant indicated in 
writing that she did not have any other medical evidence to 
submit.  A Supplemental Statement of the Case (SSOC) dated 
January 2005 advised the appellant that outpatient records 
from the VA Medical Center dated from 1980 were no longer 
available.  On this record, the Board finds that the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) 
have been satisfied. 

The Board finds that any defect with respect to the VCAA 
timing requirement in this case would be harmless error.  See 
38 C.F.R. § 20.1102 (2004) (an error or defect by the Board 
which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).  
The claim was initiated and initially decided prior to the 
passage of the VCAA.  However, the legal standard applicable 
to establishing entitlement to the benefit sought has not 
changed.  The appellant has specifically indicated that she 
has no further evidence to submit in support of her claim 
other than the numerous affidavits and arguments she has 
presented.

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claims.  
In this case, the RO has obtained the veteran's service 
medical records and VA clinic records.  The veteran has 
submitted lay affidavits concerning the known facts and 
circumstances surrounding the veteran's disappearance.  As 
mentioned above, the possible explanations for the veteran's 
disappearance are numerous, to include his possible death due 
to the expected progression of his AIDS, complications from 
his non-service connected drug usage, drug-related murder, or 
even the possibility that he remains alive but not in contact 
with his family for which he had strained relations.  In the 
absence of competent evidence suggesting that the veteran's 
presumed death is related to event(s) in service and/or 
service connected disability, VA has no duty to obtain 
medical opinion on the claim.  Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003).  In fact, the Board finds that 
there is no evidence of record which may form a sufficient 
non-speculative medical opinion as to a potential cause of 
death.

The CAVC has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


